Citation Nr: 0328103	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected major depression, currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date earlier than April 28, 
1999, for the grant of service connection of major 
depression.

3.  Entitlement to specially adapted housing or special home 
adaptation grant.  

4.  Entitlement to an automobile or other conveyance or 
adaptive equipment for an automobile only.  

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or special monthly 
compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	William A. Lesparance, 
Attorney

WITNESSES AT HEARING ON APPEAL

Veteran and C.F. and D.H.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

The issues of (1) entitlement to an effective date earlier 
than April 28, 1999, for the grant of service connection of 
major depression, (2) entitlement to specially adapted 
housing or special home adaptation grant, (3) entitlement to 
an automobile or other conveyance or adaptive equipment for 
an automobile only, and (4) entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or special monthly compensation at the housebound rate, will 
be addressed in the REMAND portion of this decision.  


FINDING OF FACT

There is competent medical evidence that the veteran's major 
depression is manifested by "gross psychomotor slowing," 
grossly slowed thought processes, marked memory and 
concentration deficits, grossly distorted memory and 
concentration, thought content remarkable of death, and 
orientation only to place and year; there is a competent 
medical opinion that the veteran has all the symptoms and 
level of disability associated with the criteria for a 100 
percent evaluation.  Global Assessment Functioning scores 
range from 35 to 50.  


CONCLUSION OF LAW

The schedular criteria for a higher initial rating of 100 
percent for major depression have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.130, Diagnostic Code 9434 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to VA's duty to notify, the RO provided the 
veteran with a copy of the June 2000 and October 2002 rating 
decisions as well as the February 2002 Statement of the Case 
(SOC), which together provided the veteran with adequate 
notice of the applicable laws and regulations pertinent to 
the claim as well as the reasons for the rating assigned.  In 
correspondence dated in June 2002, the RO provided the 
veteran with notice of the VCAA, VA's duties under the VCAA, 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the increased 
rating claim.  The RO only afforded the veteran 60 days from 
the date of the letter to submit additional information or 
evidence rather than the statutory one-year period provided 
for response.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  As there is sufficient evidence of record 
to assess that the veteran is entitled to a full grant of the 
benefit sought on appeal, the Board finds that it is 
unnecessary to remand the matter to cure the procedural 
defect.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

With respect to VA's duty to assist the veteran, the Board 
notes that the RO obtained VA treatment records and afforded 
the veteran several VA examinations.  The RO also scheduled 
the travel board hearing held before the undersigned in April 
2003.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.


Increased Rating

A November 1999 VA treatment record shows that VA 
psychiatrist, Dr. L.E.K., reported that the veteran was under 
his care for chronic major depression.  He noted that the 
veteran's current and recent Global Assessment of Functioning 
(GAF) 
scores were 40.  The Board notes that the GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical 
continuum of mental health-illness'" from 0 to 100, with 100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  According to the DSM-IV, scores ranging from 31 
to 40 contemplate some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.

The February 2000 VA examination report shows that the 
veteran complained of depression that had progressed over the 
years.  He related that his ongoing depressive symptoms 
consisted mainly of unremitting dysphoria, sleep deprivation, 
poor appetite, grossly impaired memory and concentration, 
severe anhedonia, lack of libido, constant feelings of 
helplessness, hopelessness and despair, and "gross 
psychomotor slowing."  He complained of chronic suicidal 
ideations and he reported a history of suicide attempts.  He 
expressed that he had a very low self esteem and ongoing 
guilty ruminations.  He denied any history of psychotic and 
manic symptoms, but reported a positive remote history of 
alcohol abuse.  

The examiner observed that the veteran appeared severely 
depressed during the course of the examination.  The examiner 
noted that the veteran was very difficult to interview.  His 
affect was depressed and restricted.  His speech was quiet, 
and he had "gross psychomotor slowing."  He was a very poor 
and vague historian, and he
appeared to have marked memory and concentration deficits.  
The examiner noted that throughout the examination, the 
veteran expressed a sense of utter hopelessness about his 
health situation and future prospects for feeling better.  
His thought processes were grossly slowed but not 
disorganized.  His thought content was remarkable for 
negativism, nihilism, and feelings that he would be better 
off dead, although he denied any suicidal intent and 
psychotic symptoms.  His memory and concentration were both 
grossly distorted.  He was alert but oriented only to place 
and year.  His concentration was grossly impaired, and he 
could scarcely spell his own name.  He also had compromised 
insight and questionable judgment. The
examiner diagnosed major depression secondary to severe 
chronic pain and treatment refractory without psychotic 
symptoms.  The examiner noted that
the severity of the veteran's psychosocial and environmental 
stressors was moderately severe in that the veteran was 
socially isolated, severely mentally ill, and financially 
stressed.  The examiner assigned a GAF score of 40.

A July 2000 VA treatment record noted that a past GAF score 
was 50 in March 2000.  According to the DSM-IV, scores 
ranging from 41 to 50 reflect serious symptoms or any serious 
impairment in social, occupational, or school functioning. 
The treatment record also noted assessments of major 
depression and "anger dyscontrol."  A July 2000 VA treatment 
record noted a GAF score of 40.  A November 2001 VA treatment 
record noted that a past GAF score was 43 in October 2000.  A 
November 2001 VA treatment record shows that Dr. L.E.K. 
reported that the veteran had been under his care for major 
depression since 1998. Dr. L.E.K. noted that with the 
veteran's deteriorating physical health, his depression 
had gradually worsened.  Dr. L.E.K. indicated that the 
veteran's GAF score was 40.  Dr. L.E.K. reported that it was 
his opinion that the veteran should be rated at 100 percent 
for major depression.  A December 2001 VA treatment record 
continued to note a GAF score of 40.

The August 2002 VA examination report shows that the veteran 
complained of severe depression, continuous suicidal 
ideations, crying spells, sleeping problems with nightmares 
of killing his wife, hypervigilance, increased startle 
response, anxiety, panic attacks, and shaky spells.  He 
related that he did not like crowds and that he had no close 
friends or social life.  He complained of paranoia, 
occasional auditory and visual hallucinations, and anger 
problems with homicidal ideations.  He complained of memory 
and concentration problems.  He reported that he had been 
married for 50 years.  He had six grown children one of whom 
lived with him and helped care for him.  He remained 
unemployed.  

The examiner noted that the veteran appeared at the 
examination nicely dressed and groomed and he was appropriate 
and cooperative.  His affect and mood were depressed.  His 
speech was coherent, although slowed.  His thought processes 
were linear.  There was no evidence of a psychosis, no 
loosening of associations, no suicidal, homicidal, or 
paranoid ideation evident in content of thought.  His 
sensorium and intellect were oriented in all four spheres.  
He had good recent and remote memory and good recall.  His 
cognitive functions were grossly intact.  His insight and 
judgment were fair to good.  The examiner noted that the 
veteran was competent to manage his own funds.  The examiner 
diagnosed major depressive disorder and alcohol dependence, 
in remission.  The examiner noted that psychosocial and 
environmental stressors were moderate to severe secondary to 
his depression.  The examiner assigned a GAF score of 50.  

A March 2003 treatment record shows that Dr. L.E.K. reported 
that the veteran had been under his care for major depression 
for five years.  Dr. L.E.K. noted that the veteran's GAF 
score at that time was 35 attributable to depression and his 
highest GAF score in the past year was 40.  Dr. L.E.K. 
maintained that the veteran's current symptoms were severe 
and included extreme anger and murderous impulses which were 
symptoms of his major depression.  Dr. L.E.K. related that it 
was his opinion that the veteran should be rated at 100 
percent for major depression based on his knowledge of him.  
In a June 2003 VA treatment record, Dr. L.E.K. reiterated 
that he believed that the veteran had all the symptoms and 
level of disability to qualify him for a 100 percent rating 
for depression.

The veteran's service-connected major depression is presently 
assigned a 70 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2002).  A 100 percent rating requires 
evidence of total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The medical evidence of record shows that the veteran's 
subjective complaints include symptoms associated with a 100 
percent evaluation, such as gross impairment in thought 
processes or communication, delusions or hallucinations, 
persistent danger of hurting self or others, disorientation 
to time, and memory loss.  The medical evidence of record 
contains some objective evidence that the veteran's major 
depression is manifested by symptomatology associated with a 
100 percent evaluation.  According to the February 2000 VA 
examination report, the examiner reported that the veteran 
displayed "gross psychomotor slowing," grossly slowed 
thought processes although not disorganized, marked memory 
and concentration deficits, grossly distorted memory and 
concentration, thought content remarkable of death, and 
orientation only to place and year, which are some criteria 
associated with a 100 percent evaluation under Diagnostic 
Code 9434.  The February 2000 VA examiner noted that the 
severity of the veteran's psychosocial and environmental 
stressors was moderately severe and the examiner presumably 
assigned a GAF score of 40 for evidence of major impairment 
in several areas.  

In contrast, according to the August 2002 VA examination 
report, the examiner reported that there was no evidence of 
suicidal or homicidal ideation evident in content of thought 
even though the veteran complained of continuous suicidal 
ideations and anger problems with homicidal ideations.  The 
examiner further reported that the veteran's thought 
processes were linear and his cognitive functions were 
grossly intact.  The examiner noted that there was no 
evidence of a psychosis or loosening of associations although 
the veteran maintained that he experienced occasional 
auditory and visual hallucinations.  The examiner also 
reported that the veteran exhibited a good memory.  The 
examiner concurred with the February 2000 VA examiner that 
the veteran's psychosocial and environmental stressors were 
moderate to severe but he assigned a higher GAF score of 50.  

The Board observes that while the veteran's subjective 
complaints were relatively the same at both VA examinations, 
it appears that the symptoms the veteran displayed at the 
August 2002 VA examination were of less severity than those 
displayed at the February 2000 VA examination.  A review of 
VA treatment records, however, show that whatever improvement 
the veteran may have demonstrated on examination in August 
2002 was not sustained or truly reflective of the severity of 
the veteran's symptoms in the long run.  VA treatment records 
show that Dr. L.E.K. treated the veteran for major depression 
for many years, which includes the period of this appeal.  It 
is Dr. L.E.K.'s opinion that the veteran has all the symptoms 
and level of disability associated with a 100 percent 
evaluation.  Dr. L.E.K.'s opinion is bolstered by objective 
evidence of record that the veteran's major depression is 
manifested by symptomatology associated with a 100 percent 
evaluation.

Dr. L.E.K.'s opinion is definitive and is found to be 
persuasive when considered with the rest of the evidence of 
record.  The weight of the evidence is in favor of the 
veteran's claim.  For the reasons and bases provided above, 
the Board concludes that the veteran's overall disability 
picture more closely approximates the criteria for a 100 
percent rating under Diagnostic Code 9434 for the full period 
of appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 
(2002).
  

ORDER

A higher initial evaluation of 100 percent for major 
depression is granted, subject to controlling regulations 
applicable to the payment of monetary benefits. 


























REMAND

In July 1999, the veteran filed an Application for Automobile 
or Other Conveyance and Adaptive Equipment (VA Form 21-4502).  
By a November 1999 rating decision, the RO denied financial 
assistance in acquiring an automobile or a grant for adaptive 
equipment for an automobile.  In November 2000, the veteran 
filed another application for an automobile grant (VA Form 
21-4502).  By a November 2001 rating decision, the RO again 
denied entitlement to the claimed benefits.  The veteran was 
notified of this decision by notice of decision letter dated 
November 7, 2001.  The veteran's representative filed a 
letter "in lieu of VA Form I-9" via facsimile on November 
7, 2002, in which he referenced, among other things, the 
veteran's "equipment/auto" claim and the "November 7, 
2002" [sic] notice of rating decision.  The Board finds that 
the letter should be construed as a Notice of Disagreement 
with the November 2001 rating decision with respect to the 
automobile claim as it was filed within one-year notice 
thereof and can be construed as containing the requisite 
elements of a Notice of Disagreement.  38 U.S.C.A.        § 
7105(b); 38 C.F.R. 20.302 (2002).  Also, since the November 
2002 communication was a Notice of Disagreement with the 
denial of entitlement to an automobile or adaptive automobile 
equipment, the veteran is entitled to a Statement of the Case 
on those issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  

At the April 2003 travel board hearing, the veteran also 
presented testimony on the issues of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or special monthly compensation at the housebound 
rate.  An October 2002 rating decision denied entitlement to 
these benefits.  The Board construes the veteran's testimony 
as a valid and timely Notice of Disagreement with the October 
2002 rating decision.  Accordingly, the veteran is also 
entitled to a Statement of the Case on those issues.  Id. 

The veteran submitted evidence at the travel board hearing 
held in April 2003.  Some of the evidence the veteran 
submitted was not previously considered by the RO-namely, VA 
treatment records dated from January 2003 to June 2003.  This 
evidence is submitted to the RO for its consideration.

The Board also observes that the veteran must be advised with 
written notice of the VCAA with respect to the following 
issues:  (1) entitlement to an effective date earlier than 
April 28, 1999, for the grant of service connection of major 
depression; (2) entitlement to specially adapted housing or 
special home adaptation grant; (3) entitlement to an 
automobile or other conveyance or adaptive equipment for an 
automobile only; and (4) entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or special monthly compensation at the housebound rate.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claims for an (1) 
earlier effective date, (2) specially 
adapted housing/special home adaptation 
grant, (3) automobile or other conveyance 
or adaptive equipment for an automobile 
only, and (4) special monthly 
compensation based on the need for 
regular aid and attendance or special 
monthly compensation at the housebound 
rate.  This action should also include 
written notice to the veteran and his 
representative of the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claims per 
Quartuccio.  The veteran and his 
representative should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.    

2.  The veteran should be provided with a 
Statement of the Case with regard to the 
following issues:  (1) entitlement to an 
automobile or other conveyance or 
adaptive equipment for an automobile 
only; (2) special monthly compensation 
based on the need for regular aid and 
attendance or special monthly 
compensation at the housebound rate.  The 
veteran and his representative should be 
provided an opportunity to respond to the 
Statement of the Case.  The veteran 
should be provided all appropriate laws 
and regulations pertinent to these 
issues, and apprised of his appellate 
rights and responsibilities regarding 
perfecting an appeal of the denials of 
the claims.  

If and only if the veteran perfects an 
appeal of the claims denied, then these 
issues should be certified to the Board 
in accordance with the current appellate 
procedures.

3.  The veteran's claims for an (1) 
earlier effective date and (2) specially 
adapted housing/special home adaptation 
grant should be readjudicated with 
consideration of all of the evidence, to 
include consideration of any evidence not 
previously considered by the RO, and any 
other additional evidence obtained.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



